Exhibit 10.75

 

December 26, 2002

 

Warren Allgyer

[Address]

 

Dear Warren:

 

I am pleased to offer you a position with Pinnacle Systems, as VP Asia/Pacific
Operations, B&P Division, reporting to Ajay Chopra, working in our Singapore
office.

 

Your salary for this position will be $10,000 USD per month, paid semi-monthly
through U.S. payroll. You will also be eligible to be paid a quarterly
commission, targeted at $20,000 USD per quarter. The formula for this variable
compensation will be detailed, under separate cover.

 

In addition, Pinnacle will reimburse actual relocation expenses, including
transportation, moving, packing/unpacking, appliance/electronics replacement,
temporary apartment expenses, any lease deposit for permanent apartment and
commission on the sale of your Morgan Hill home, for a total amount not to
exceed $145,000 USD. You must submit your expense report with receipts to the
accounting department by March 31, 2003. If you resign from the Company within
24 months of your start date, you agree to reimburse the company the full amount
of relocation paid to you by Pinnacle reduced by 1/24 of such relocation amount
for each month that you are employed with the company. The lease deposit on your
apartment paid by the company will be recoupable by the company at the end of
the lease period.

 

Pinnacle will reimburse actual housing and automobile expenses in Singapore for
a total amount not to exceed $65,000 per rolling 12-month period while you are
employed with Pinnacle.

 

At the end of each calendar year that you remain employed with Pinnacle,
Pinnacle will pay for preparation of two sets of proforma tax calculations. The
first set of calculations (Federal and CA state) will be prepared as if you were
earning only your base salary and commission compensation paid by Pinnacle; and
assuming you were living in California with your spouse and TWO minor children
and taking into account only STANDARD deductions (no itemized deductions) and no
other form of income (such a investment income, dividends, stock options, etc).
The second set of tax calculations (Federal and Singapore) will be prepared as
if you were earning only your base salary and commission compensation plus any
taxable living expenses (and any taxable relocation expenses for year 2003 only)
paid by Pinnacle; and assuming that you were living in Singapore with your
spouse and TWO children, qualifying for foreign tax exclusion and foreign tax
credit, and taking into account only STANDARD deductions (no itemized
deductions) and no other form of income (such a investment income, dividends,
stock options, etc.). It will be your responsibility to assure that you qualify
for foreign tax exclusion status, by complying with the requirements for such
status. If the second set of proforma tax calculations indicates a tax liability
greater by more than $1000 than the first set of proforma tax calculations,
Pinnacle will reimburse you the difference

 

Confidential   Page 1   December 26, 2002



--------------------------------------------------------------------------------

within 90 days of the end of the calendar year. If the second set of proforma
tax calculations indicates a tax liability less than $1000 than the first set of
proforma tax calculations, there will be no reimbursement. You will be
responsible for the preparation of your taxes and any associated fees.

 

As a Company employee, you are also eligible to receive certain employee
benefits through the Singapore office. The Company also offers employees the
ability to purchase stock at a 15% discount through the Employee Stock Purchase
Plan. Please note that the Company may modify salaries and benefits from time to
time, as it deems necessary.

 

We will also recommend to the Board of Directors of the Company at the first
Board meeting after the start date, that you be granted stock options entitling
you to purchase up to 25,000 shares of Common Stock of the Company at a value
determined by the Board. Such options shall be subject to the terms and
conditions of the Company’s Stock Option Plan and Stock Option Agreement,
including vesting requirements.

 

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.

 

For purposes of federal immigration law, you will be required to provide to the
Company evidence of your identity and eligibility for employment in the United
States. Such documentation must be provided to us within three (3) business days
of your date of hire, or our employment relationship with you may be terminated.
You must also sign and comply with the Employment, Confidential Information,
Invention Assignment and Arbitration Agreement as a condition of your
employment.

 

Your first day of employment will be Thursday, December 26, 2002. To indicate
your acceptance of the Company’s offer, please sign and date this letter in the
space provided below and return one copy to me. A duplicate original is enclosed
for your records. This letter, along with the agreement relating to proprietary
rights between you and the Company, set forth the terms o£ your employment with
the Company and supersede any prior representations or agreements, whether
written or oral. This letter may not be modified or amended except by a written
agreement, signed by an officer of the Company and by you.

 

Confidential   Page 2   December 26, 2002



--------------------------------------------------------------------------------

We look forward to working with you at Pinnacle Systems. If you have any
questions, please feel free to contact me.

 

Sincerely,

 

/s/    Tricia Ikeda        

Tricia Ikeda

Human Resources Manager

Pinnacle Systems, Inc.

 

ACCEPTED AND AGREED TO this 12/26/2002 (Date) /s/    Warren Allgyer        

Warren Allgyer

 

Enclosures:

Duplicate Original Letter

Employment, Confidential Information, Invention Assignment and Arbitration
Agreement

 

Confidential   Page 3   December 26, 2002